Citation Nr: 9925156	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  98-19 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION


The veteran had active service from September 1965 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 RO rating decision that granted service 
connection for PTSD, and assigned a 30 percent evaluation 
under diagnostic code 9411, effective from January 31, 1996.  
The veteran submitted a notice of disagreement in December 
1997, and the RO issued a statement of the case in January 
1998.  The veteran submitted a substantive appeal in December 
1998.


REMAND

The veteran contends that he is entitled to a higher rating 
for his PTSD symptoms.  The veteran's claim is plausible, and 
therefore well grounded.  However, having found that the 
veteran's claim is plausible does not end the Board's 
inquiry.  Rather, in this case, it places upon VA the duty to 
assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 82 (1990).  

The VA has a duty to assist in the development of the claim.  
38 U.S.C.A. § 5107 (West 1991).  Fulfillment of the VA 
statutory duty to assist the appellant includes the 
procurement and consideration of any relevant VA or other 
medical records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ferraro v. Derwinski, 1 Vet. App. 326 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Moreover, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), has stated that the duty 
to assist claimants in developing the facts pertinent to 
their claims may, under appropriate circumstances, include a 
duty to conduct a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
addition, the VA's duty to assist includes the conduct of VA 
examination where the record does not adequately reveal the 
current state of the claimant's disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) citing Schafrath V. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The Court has held 
that where the veteran claims that a disability is worse than 
when originally rated, and the available evidence is 
inadequate to evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle, 2 Vet. App. at 632. 

Here, the veteran states that he has been attending weekly 
counseling sessions since October 1995 at the Vet Center, 560 
Delaware Avenue, Buffalo, New York 14202, and that he has 
received treatment for his PTSD symptoms approximately every 
three months from Dr. Barrios at the VA.  Records of the 
counseling sessions and of treatment by Dr. Barrios do not 
appear to have been associated with the claims folder.

In addition, the Board notes that the Court recently rendered 
a decision in Fenderson v. West, 12 Vet. App 119 (1999).  The 
Board notes that, according to Fenderson, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  In this case, the RO granted a 30 
percent rating for the veteran's service-connected PTSD 
effective as of the effective date of service connection.  As 
such, the RO apparently did not find that staged ratings were 
warranted.  However, when the RO considers the veteran's 
claim, the actual issues in appellate status are as shown on 
the front page of this remand, and the RO should consider 
staged ratings.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact the veteran and 
ascertain where he has been treated for 
his PTSD since service.  Thereafter, 
after obtaining any needed release forms 
from the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
claims file, including records of weekly 
counseling sessions at the Vet Center, 
560 Delaware Avenue, Buffalo, New York 
14202, since October 1995, and treatment 
records of Dr. Barrios.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the severity of his PTSD.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The examiner should assign a GAF (global 
assessment of functioning) score, 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders, 4th Edition 
(DSM-IV), and state what this score 
means.  The claims file, to include all 
evidence added to the claims file 
pursuant to this REMAND, should be made 
available to the examiner for review in 
conjunction with the examination as well 
as the rating criteria for PTSD, and the 
examiner should acknowledge such review 
in the examination report.

3.  The RO should readjudicate the 
veteran's claims in light of guidance 
expressed in Fenderson regarding staged 
ratings.  If any action taken is adverse 
to the veteran, he should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations. He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



